 RADIO STATION KPOLCoast Radio Broadcasting Corporation d/b/a RadioStationKPOLandAmerican Federation ofTelevision and Radio Artists, Los Angeles Local,AFL-CIOCoast Radio Broadcasting Corporation,Employer-PetitionerandAmerican Federation of Televisionand Radio Artists,AFL-CIO,UnionandGaryBrandt,Edmonde Haddad,et al.,Intervenors.Case 31-CA-61 (formerly 21-CA-6615) andCase 31-RM-3 (formerly 21-RM-1172)June 30, 1967DECISION, ORDER, AND DIRECTIONBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn August 19, 1966, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledproceeding, finding that the Respondent, CoastRadio Broadcasting Corporation, d/b/a Radio Sta-tionKPOL (hereinafter Respondent or KPOL),had not engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act, andrecommending dismissal of the complaint, as setforth in the attached Trial Examiner's Decision.The Trial Examiner also recommended that theBoard overrule the challenges to the ballots cast inthe representation election by George Crofford,Rod Farrell, Clyde Cadwell, Al Mallicoat, andDavid Woods. Thereafter, the General Counsel andthe Charging Party filed exceptions to the Trial Ex-aminer'sDecision and supporting briefs, theRespondent filed exceptions and cross-exceptionsto the Trial Examiner's Decision and supportingbriefs, and answering briefs were filed by the Inter-venors, the Respondent, and the Charging Party.The Charging Party requested oral argument. IPursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this' case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made-,at the hearing- and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the en-tire record in this case, including the Trial Ex-aminer's Decision, the exceptions, the cross-excep-tions, and the briefs, and hereby adopts the TrialExaminer's findings, conclusions, and recommen-dations only to the extent indicated below.The facts, which are more fully developed in theTrial Examiner's Decision, are essentially as fol-The Charging Party's request for oral argument is hereby denied as, inour opinion, the record, including the Charging Party's exceptions, briefs,and answering briefs, adequately presents the issues and positions of theparties'The Regional Director dismissed the decertification petition in viewof the refusal-to-bargain charge.359lows.KPOL is a music and news radio station.Prior to the April 5, 1965, discharges that are thesubject of Section 8(a)(3) charges here, KPOL em-ployed five newsmen and seven music announcers(the two functions were not interchangeable).KPOL had entered into agreements with Amer-ican Federation of Television and Radio Artists,Los Angeles Local, AFL-CIO (hereinafter AF-TRA), for its announcers and newsmen before1961, and had negotiated and signed a 3-yearAFTRA agreement in 1961 with a termination dateof April 30, 1964. A decertification petition hadbeen filed, and a complaint had issued based on arefusal-to-bargain charge against KPOL.2 In March1965, the Board dismissed the complaint.3During a break in negotiations in 1964, KPOLordered "automated" equipment that could broad-cast prerecorded music, commericals, and programaids-everything except newscasts-in the desiredsequence without an attendant, thus eliminating theneed for an announcer on duty whenever the stationwas on the air. On the basis of estimates by equip-ment manufacturers, KPOL determined that itwould be able to supply all announcing require-ments for the new system with three men.4 Theequipment was ordered before the resumption ofnegotiations, and in January 1965 twoannouncersapproached their supervisor, Program DirectorRobertson Scott, for information about the newmachines. Scott made a lunch appointment with an-nouncer George Crofford, at which time he re-peated the assurance he had made when first ap-proached by Crofford, that no announcer wouldlose his job because of the new equipment sincetherewould be work enough for all. AnnouncerRod Farrell also spoke to Scott about the newmachines. Farrell thought fewer announcers wouldbe needed, but Scott assured him that KPOL wouldretain the full announcing staff. On January 29,Scott sent all announcers a memorandum statingthat the equipment would be installed in a fewweeks but that "[o] ne thing is certain: no one willbe out of a job." The expanding needs of the KPOLorganization would provide work "in production, inrecording music tapes, in television." (The televi-sion work referred to was in connection with arecently acquired television station.) A tentativeschedule of work assignments under the newsystem was given, and Scott wrote that announcerClyde Cadwell had been offered a news job,.Negotiations were resumed February 8, 1965, ata meeting attended by a representative of IBEW,for KPOL's engineers, as well as by KPOL andAFTRA representatives. At this and subsequent' 151 NLRB 1101.The newscastingfunction and the five-man news staff were not af-fected bythe new equipment166 NLRB No. 72 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDsessions,theKPOL representative,FrederickCuster, again assured AFTRA that all announcerswould be retained when the automatic equipmentwas installed.Custer testified that he asked nothingin return for the assurance of continued employ-ment, although he did ask AFTRA's permission forannouncers to perform new duties(some of whichwere currently being done by employees in theIBEW unit)and for KPOL to broadcast announc-ers' voices off their regular shifts without payinga premium.In explaining his promise to retain allannouncers,Custer mentioned employment at thenew television station.On February 19, KPOL filed the present petitionfor a representation election in the staff announcers'unit(Case 31-RM-3).Two events in March affected the economic needfor announcers. An outside contractor,Alto Fonic,approached KPOL with an offer to prepare musictapes for use on the new equipment and to furnishthe full-time services of one of its employees. AltoFonic offered these services at a low price,asser-tedly because the prestige of a KPOL contractwould attract other work.KPOL accepted the bid.The new KPOL-owned television station beganbroadcasting,but instead of the 50 to 100 advertis-ing accounts Custer had anticipated when he saidthere would be announcing work connected withtelevision,the station had only 4 or 5 accounts.On April 2, at another bargaining session,Custernevertheless repeated his offer to retain all an-nouncers. Later that day, six of the seven announc-ers and two of the five newsmen in the AFTRAunit struck in support ofAFTRA'sbargainingdemands.KPOL hired one announcer the night of April 2;although this man, Vanderhurst,was a fulltimer, hewas assertedly the permanent replacement for apart-time announcer.KPOL also ordered the finalsteps in the hookup of its new equipment, whichhad been delayed until then because IBEW hadthreatened to strike when the new machinery wasput into use.On Monday,April 5, the parties met for a previ-ously scheduled negotiation session,which KPOLbroke up when it refused to continue to deal withAFTRA asthe announcers'representative, al-legedly because AFTRA had sent the Board's Re-gional Director a telegram on April 2 disclaimingrepresentation of KPOL announcers.On the after-noon of April 5, however,KPOL revealed its truemotivation when it sent striking newsman McElroyand four of the striking announcers, Cadwell, Crof-ford,Farrell,and Mallicoat,the following dischargetelegram:ACQUISTITION OF AUTOMATIC EQUIPMENT HASOPENED THE WAY FOR KPOL TO OPERATE WITHREDUCEDPERSONNELREQUIREMENTSALTHOUGH PREVIOUSLY PREPARED TO OFFERJOB SECURITY TO THE COMPLETE STAFF OF 12MEN OUR POSITION IS NOW THAT THE TOTALCOMPLEMENT OF AIR WORKERS WILL NUMBER7.THIS IS TO ADVISE YOU DIRECTLY IN ASMUCH AS AFTRA HAD NOTIFIED THE NLRBTHAT IT DISCLAIMS REPRESENTATION OF THISSTATION'S ANNOUNCERS THAT YOUR SERVICESARE NO LONGER REQUIRED FOR EFFICIENTOPERATIONAND YOUR EMPLOYMENT ISHEREBY TERMINATED.Frederick D. CusterMcElroy was dismissed,even though the newequipment was never intended to change newscast-ing procedures.On April 7, afterauditioning several applicants,KPOL hiredannouncer Woods, assertedly as a per-manent replacement for striking announcer Harris.Afterthispoint,KPOLwas operating the newequipment with three announcers; the one an-nouncer who had not joined the strike and the twopermanent replacements.The three-man staffproved inadequate,and KPOL hired a fourth an-nouncer a month later.AFTRAfiledSection 8(a)(3) and(1)chargesApril 7,1965,and amended them April 29 by ad-ding an 8(a)(5) charge.A consent election was heldApril 15,resulting in three votesfor AFTRA, threeagainst,and eight challenges.The RegionalDirector issued the complaint on February 18,1966, charging violation of Section 8(a)(3) and (1)of theAct; theGeneral Counsel affirmed the Re-gional Director's refusal to issue a complaint alleg-ing a violation of Section8(a)(5). Thedeterminationof fiveof the eight election challenges was later con-solidated with the unfair labor practice case.5The TrialExaminer found that the Respondenthad not unconditionally promised continued em-ployment to the discharged announcers,despite thetelegramquoted above and prior assurances.Because he considered an unconditional promise ofjob security an essential element in finding a viola-tion,he recommended dismissal of the 8(a)(3) com-plaint.We disagree.We find that the Respondent'spromise or assurance of continued employment was5A group of nonstriking employees of KPOL intervened in therepresentation proceeding,supporting their Employer on the issue of thechallenges,and filed a brief with the Board. RADIO STATION KPOL361not on any condition, such as the conclusion of asatisfactory collective-bargaining agreement, butwas wholly unconditional.6 We further find that theviolationturnsonwhether theRespondentdischarged the four announcers for reasons linkedto the April 2 strike.We conclude that the Respondent violated Sec-tion 8(a)(3) and (1) of the Act by its discharge of an-nouncers Crofford, Farrell, Cadwell, and Mallicoaton April 5,1965. Eversince thenew equipment wasdelivered to KPOL, early in 1965, Respondent hadassured the announcers that their employmentwould be unimpaired, despite the new methods themachines made possible. The Respondent concedesthis fact, and frankly admits that the April 2 strikewas the precipitating event that brought about thedischarges. The Respondent argues, however, thatthe discharges were lawful because they were notpunishment or retaliation for striking, but wereresponses to a change in the economic situationbrought about by the strike.More specifically, KPOL's argument is that thedischarges were justified because based on anticipa-tion of costs which KPOL judged would flow fromthe strike. "A strike is costly to an employer," it ar-gues, and "threat of a strike is a powerful bargainingweapon."Therefore,KPOL claims to havebalanced the costs that might be expected, as an in-herent part of a strike, against business considera-tions; and it decided before the strike, to continuepaying unneeded announcers for an unspecifiedtime in order to put off the threatened strike.7 Whenthe strike came, however, Respondent no longerheld back the discharge of the announcers. Re-spondent asserts, in effect, that it was legally en-titled, on its appraisal of theeconomicfactors, todischarge the announcers because they changed theeconomic situation by going on strike.We find no merit in this argument.In the first place, the instant record plainlyrefutes Respondent's assertion that the dischargeswere precipitated by changed economic conditionsresulting from the strike. Respondent has offered noobjective evidence of any such changes. Indeed, nosuch changes occurred between April 2, whenRespondent again assured AFTRA in uncondi-tional terms that automation would not result in jobdisplacement, and April 5, when the discharges oc-curred.Both the strike and any economic con-sequences thereof were within Respondent's an-ticipation on April 2. Nevertheless, Respondent ap-parently was unconcerned with strike-caused costsat the negotiation session thatmorning.Its failureat that time to condition in any way its assurances ofcontinued employment, despite the imminence ofthe strike, strongly suggests that the guaranteedtenure extended the announcers was neither condi-tioned upon nor influenced by an avoidance of costsinherent in strike action. Respondent's rescission ofthis guaranteed tenure a few days later was not ac-tuated by a genuine desire to reduce costs, as isfurther indicated by the plain fact that absolutely nosavingscould be realized by the precipitatedischarge of strikers who were not even on payrollstatus at the time of their termination. Also signifi-cant to an assessment of Respondent's motive is thedischarge of a striking newsman on the same groundas the announcers, even though the newsmen werenot affected by the installation of automated equip-ment. In our opinion, these factors, particularly thetiming of the discharges in relation to the com-mencement of the strike, the absence of any cogentexplanation of Respondent's action other than as astrike reprisal, and the fact that Respondent, onApril 5, had strong basis for suspecting that the em-ployees in the unit would support the Union in theimpending election, amply establish that Respond-ent terminated the four announcers in reprisal fortheirunionand strike activities.In any event, we wish to note that our resultherein would not be altered even if we were to findthat anticipated strike costs were in fact the basisfor Respondent's decision to terminate the announc-ers. Insofar as the Respondent's argumentis basedon its anticipation of strike costs, it must beemphasized that here the economic calculationswhich led to the discharges resulted from the veryfact of the strike. It is in the nature of a strike tothreaten disruption of business, and to produce ad-verse publicity, all potentially costly to an em-ployer.To permit employers to plead economicjustification for discharging strikers because thestrike removed the incentive for withholding thedischarges, would, in practical effect, permit out-and-out retaliatory discharges. Employers, when-ever they chose to treat strike threats as KPOL didhere, could promptly discharge striking employees,even informing them that they lost their jobsbecause they went on strike, and still not violateSection 8(a)(3). The instant case providesa glaringillustration of the impact of such conduct on em-ployees who exercise their protected right to strike.The Respondent repeatedly promised job securityfor announcers, even after it contracted for therecording of music tapes and discovered therewould be little television work-right up to the day6 In finding that the promise was not conditional, we rely on the factthat said assurance was concededly made to employees and to the Unionin unconditional terms, and under circumstances which clearly disclosethat Respondent sought to avoid any bargaining on this issue by assuringthe Union that job security of its announcers would be preserved not-withstanding any reduction in jobs resulting from the installation of newautomated equipment Respondent's conduct in no way reflected an inten-tion to relate its assurances either to the outcome of bargaining or to theabsence of a strike.'There was no attempt to spell out the costs the Respondent feared, orto show what costs did, in fact, result. Respondent, although it paid un-needed announcers for months to avert a strike,chose to dismiss themwhen, as strikers,they were not drawing any salary.The dismissals addeda new strike issue, thus tending to prolong the strike. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the strike. Three days later, the Respondent toldfour strikers that their jobs were gone, "although[KPOL had been] previously prepared to offer jobsecurity...." Only the strike had intervened.Sincewe have found that the discharges ofGeorge Crofford, Rod Farrell, Clyde Cadwell, andAl Mallicoat prior to the April 15 representationelection violated Section 8(a)(3) and (1), we willoverrule the Employer's challenges to the ballotscast by these employees.The Respondent's commission of an unfair laborpractice (the April 5 discharge of four announcers),which had the natural effect of tending to prolongthe strike, converted what had previously been aneconomic walkout into an unfair labor practicestrike.8When David Woods was hired as a replace-ment 2 days later, he replaced one or more unfairlabor practice strikers entitled to reinstatement.9We therefore find that Woods was not eligible tovote April 15, and we will, contrary to the Trial Ex-aminer's recommendation,sustain the challenge tohis vote.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth above,occurring in connection with the operations ofCoast Radio Broadcasting Corporation d/b/a RadioStation KPOL, have a close, intimate, and substan-tial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow thereof.THE REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act, we shall order it tocease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.Sincewe have found that the Respondentdischarged George Crofford, Rod Farrell, ClydeCadwell, and Al Mallicoat because of the strike inwhich they were participating, we shall order theRespondent to rescind the discharges, and, uponapplication, offer them immediate and full reinstate-ment to their former or substantially equivalentpositions,without prejudice to their seniority orother rights and privileges, if it has not already doneso,10dismissing, if necessary, any employees hiredB SeeBaldwin County Electric Membership Corporation,145 NLRB1316, 1318.9The parties were in dispute as to whether Woods exclusively replacedHarris,who was not terminated but remained on strike, or also replaced,in part,two of the discharged strikers. Even if we accepted Respondent'sposition thatWoods replaced only Harris-as the Trial Examinerfound-we would still reach the result that Woods is ineligible, since theafter their discharge. The requirement for reinstate-ment is limited to the level of employment in the ap-propriate positionswhich is called for by theRespondent's current equipment and methods ofoperation, since there was no violation found (or,indeed, alleged) concerning the Respondent's shiftto new equipment and procedures that changed themethod of performing the unit work and the numberof employees needed in the unit. We will, however,order the Respondent to place discriminatees forwhom work is not immediately available, after theirreplacements have been dismissed, on a preferentialhiring list, to be hired for suitable openings ahead ofemployees who were hired subsequent to theirdischarge (i.e., after April 5, 1966), or new appli-cants.Distribution of jobs to the discriminateespursuant to this Decision shall be in accordancewith nondiscriminatory practices heretofore appliedby the Respondent in the conduct of its business.We shall also order the Respondent to makewhole the employees discriminatorily discharged onApril 5, 1966, for any losses they may have suf-fered because of the Respondent's discrimination,by payment to each of them of a sum of moneyequal to the amount that he normally would haveearned as wages from the date of application forreinstatementto the date of the offer of reinstate-ment, or placement on a preferential list, as the casemay be, less his net earnings during said period, thebackpay to be computed on a quarterly basis, in ac-cordance with F.W.Woolworth Company,90NLRB 289, with 6 percent interest per annum asset forth inIsisPlumbing & Heating Co.,138NLRB 716. Earnings in one quarter shall have noeffect upon the backpay liability for any other suchperiod.We shall also order the Respondent topreserve and, upon request, make available to theBoard its payroll and other records necessary todetermine employment rights and the amount ofbackpay due.As it is possible, however, that work might nothave been available for one or more of these em-ployees even if the Respondent had not engaged inany unfair labor practices, this possibility will betaken into consideration in determining the amountsof backpay due to these employees in compliancewith our Order herein.In accordance with our conclusions respectingthe challenges to the ballots of Crofford, Farrell,Cadwell, Mallicoat, and Woods, we shall direct theRegional Director to open and count the ballots ofCrofford, Farrell, Cadwell, and Mallicoat, but notstrike was an unfair labor practice strike on the date Woods was hired, andHams was an unfair labor practice striker entitled to reinstatement uponapplication.10Although the Respondent sent Crofford a job offer on May 12, 1966,which Crofford declined, this offer-made while the strike was inprogress-does not satisfy the Respondent's duty as set forth in the Orderfollowing. RADIO STATION KPOLthat of Woods, and to issue an appropriate certifica-tion.ADDITIONAL CONCLUSIONS OF LAWUpon the basis of the foregoing findings of factand the entire record in this case, we hereby adoptthe Trial Examiner's Conclusions of Law 1 and 2,and, inaddition, make the following Conclusions ofLaw:"3.By discharging George Crofford, Rod Far-rell,Clyde Cadwell, and Al Mallicoat because theyparticipated in theApril 2, 1966, strike, theRespondent has engagedin and is engagingin unfairlabor practiceswithin themeaningof Section8(a)(3) and (1) of the Act."4.The unfair labor practices found in Conclu-sion of Law 3, above, affect commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respond-ent,Coast RadioBroadcastingCorporation d/b/aRadio Station KPOL, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from discouraging member-ship in American Federation of Television andRadio Artists, Los Angeles Local, AFL-CIO, or inany other labor organization of its employees, bydischarging or in any other manner discriminatingagainstemployees in regard to hire or tenure of em-ployment or any term or condition of employment.2.Take the following affirmative action whichwe find will effectuate the purposes of the Act:(a)Upon application, offer to George Crofford,Rod Farrell, Clyde Cadwell, and Al Mallicoat im-mediate and full reinstatement to their former orsubstantially equivalent positions, without preju-dice to their seniority or other rights and privileges,dismissing, if necessary, any employees hired sub-sequent to their discharge, subject, however, to theprovisions set out in the section above, entitled"The Remedy." If there are not sufficient suitablepositions available to permit immediate and fullreinstatement of some or all of the above-listed dis-criminatees' after dismissal of subsequently hiredemployees, offer placement to those discriminateesnot fully reinstated on a preferential hiring list foremployment in suitablenew openings,under whichthey will be hired for such openings in preference toemployees who were hired subsequent to theirdischarge, or new applicants.(b)Make whole George Crofford, Rod Farrell,Clyde Cadwell, and Al Mallicoat for any lossesthey may have suffered because of the discrimina-tionagainst them, in the manner set forth in the sec-tion herein entitled "The Remedy."363(c)Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary for deter-mination of the amount of backpay due and therightsof reinstatement under the terms of thisOrder.(d)Notify any of the above-named employeespresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces.(e)Post at its offices and radio studios copies ofthe attached notice marked "Appendix."" Copiesof said notice, on forms provided by the RegionalDirector for Region 31, after being duly signed byan authorized representative of the Respondent,shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 31,inwriting,within 10 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.WE HEREBY DIRECT the Regional Director forRegion 31 to open and count the ballots cast in therepresentationelectionofApril 15, 1965, byGeorge Crofford, Rod Farrell, Clyde Cadwell, andAl Mallicoat, and thereafter to issue an appropriatecertification of the results of the election.11 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"a Decision andOrder" the words "a Decree of the United States Court of Appeals, En-forcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILLNOT discourage membership inAmerican Federation of Television and RadioArtists,Los AngelesLocal, AFL-CIO, or inany other labor organization of our employees,by discharging or inany othermanner dis-criminating against employees in regard to hireor tenure of employment or any term or condi-tion of employment. 364DECISIONSOF NATIONALLABDR RELATIONS BOARDWE WILL offer to George Crofford, Rod Far-rell,Clyde Cadwell, and Al Mallicoat im-mediate and full reinstatement to their formeror substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges, dismissing, if necessary, any em-ployees hired subsequent to their discharge, tothe extent that we currently require the ser-vices of employees in their former or substan-tially equivalent positions. If there are not suf-ficient suitable positions available to permit im-mediate and full reinstatement of some or all ofthe above-listed discriminatees after dismissalof subsequently hired employees, we will offerto those discriminatees not fully reinstatedplacement on a preferential hiring list for suita-ble new openings, under which we will hirethem for such openings in preference to em-ployees who were hired subsequent to theirdischarge, or new applicants.WE WILL make whole George Crofford, RodFarrell,Clyde Cadwell, and Al Mallicoat forany losses they may have suffered because ofthe discrimination against them.COASTRADIO BROAD-CASTING CORPORATIOND/B/A RADIOSTATIONKPOL(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employeesif presentlyservingin the Armed Forces of theUnited States of their right to reinstatement underthe terms set forth above upon application in ac-cordance with the Selective Service Act and theUniversalMilitary Training and Service Act, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecu-tive days from the date ofpostingand must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, Bartlett Building, 215 West Seventh Street,LosAngeles,California90012,Telephone688-5801.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEARTHUR M.GOLDBERG,Trial Examiner:Upon anamended charge filed on April29, 1965,by, the AmericanFederation of Television and RadioArtists, LosAngelesLocal, AFL-CIO (hereincalled AFTRAor the Union),the complaint herein issued on February 18, 1966, alleg-ing that Coast Radio Broadcasting Corporation d/b/aRadio Station KPOL (herein called the Respondent orKPOL) violated Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended (herein called the Act),by discharging four named employees because they par-ticipated in a strike against KPOL.1 Respondent'sdefense, in substance, is a denial that the discharge of thefour employees was in reprisal for their protected activi-ties.Rather, Respondent asserts that their terminationwas occasioned by the automation of KPOL's broadcastfacilitieswhich enabled Respondent to operate with lessthan half its former announcing staff.By order dated May 2, 1966, the National Labor Rela-tions Board(herein called the Board)consolidated forhearing with the unfair labor practice complaint, chal-lenges to certain ballots cast in a representation electionconducted among Respondent's employees on April 15,1965, in Case 31-RM-3. The challenged ballots werethoseof the four alleged discriminatees in Case31-CA-61 and that of a strike replacement hired byRespondent who, the Union claims, was a replacementfor a discriminatorily terminated employee and, there-fore, an ineligible voter.All parties participated in the hearing conducted by meat Los Angeles, California, on May 3 through 5, 1966,and were afforded full opportunity to be heard, to in-troduce evidence,to examine and cross-examine wit-nesses, to present oral argument, and to file briefs.2 Oralargument was waived and briefs were filed by all parties.Respondent's motion, made at the close of the GeneralCounsel's case to dismiss the complaint, on which Ireserved ruling until issuance of this Decision, is disposedof in accordance with my findings below.3Basedupon the entire record in the case, my reading ofthe briefs, and from my observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTThe complaint alleged, the answer did not controvert,and I find the Coast Radio Broadcasting Corporation is,and has been at all times material herein, a corporationwith its principal place of business in Los Angeles,IThe Union's amended charge alleged violation of Section 8(a)(5) ofthe Act as well as the matters alleged in the complaint.The refusal-to-bar-gain charge was dismissed on November 8, 1965,by theRegionalDirector for Region 21. On appeal to the Board's General Counsel, thisdismissal was affirmed on December22, 19652At the opening of the hearing Attorney William J. Bird appeared andmoved to intervene in Case 31-RM-3 in behalf of certain presently em-ployed employees of Respondent.Mr. Bird was permitted to intervene "tothe extent of [his]interests."Thereupon Mr. Bird moved to dismiss Case31-RM-3, the case in which he had just intervened,and sought to file apetition for a decertification election in its stead.Following denial of thismotion,Mr Bird participated no further in the hearing.Just prior to theclose of the consolidated hearing,it appearing that the Intervenors had nointerest in Case 3 I-RM-3 other than to secure its dismissal,the Trial Ex-aminer,sua sponte,removed the Intervenors as parties to Case31-RM-3 On June 30, 1966, by direction of the Board, an order was en-tered granting the Intervenors' request of June 6, 1966,for special permis-sion to appeal from this ruling, reversing the ruling and restoring the Inter-venors as parties. Accordingly,Mr. Bird's briefs have been read and con-sidered with those of the other parties3A stipulation to correct errors in the transcript of the proceedings, en-tered into by General Counsel, the Respondent, and the Charging Party,is hereby accepted and the corrections ordered. RADIO STATION KPOL365California, whereit is engagedin the business of radiobroadcasting and time sales.Respondentowns andoperates Radio Station KPOL in Los Angeles, Califor-nia, and annually receives a gross revenue in excess of$500,000, of which revenuein excessof $50,000 isderived from advertising nationally advertised products.Respondent is an employer engaged in commerce withinthe meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDAmerican Federation of Televisionand RadioArtists,Los Angeles Local, AFL-CIO, is a labororganizationwithin the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background1.Respondent's operations9 a.m. to 12 noon, "Rhapsody," featuring semiclassicalmusic with, in Scott's words, "great emphasis on the full,rich sound of an orchestra."12 noon to 3 p.m., "Cloud Nine," featuring soft andgentle music for afternoon siesta time.3 to 6 p.m., "Commuter's Carousel," featuring brightmusic similar to that on Morning Magic.6 to 9:30 p.m., "Music A La Carte," a program ofdinner music.9:30 to 10 p.m., "Musical Comedy Theatre," a scriptedshow written by Scott, featuring music from one showeach night.10 p.m. to Midnight, "String Shift," featuring softmusic with no vocals.Midnight to 6 a.m., the "Big Show," featuring themodified good music played by KPOL.On Saturday the 3 to 6 p.m. program is called SaturdayCarousel. The regular schedule does not apply to Sunday;the entire day's programming was entitled "Holiday inHi-Fi," the morning portion being devoted to sacredmusic, the afternoon to KPOL good music.KPOL is principally a "good music" station withhourly news reports. The news' inserts at 8 a.m., 12 noon,and 6 p.m. run for 15 minutes each with commentary. Allothers are 5 minutes each.Until the events of the instant case, KPOL employed12 staff announcers who supplied the voices on the air. Ofthis group, five were newsmen and seven were announc-ers for the music programming, the group directly in-volved in the proceeding. The newsmen, who write thecommentaries, are selected for training in journalism,news gathering, reporting, and analysis and not on thebasis of voice quality. The music program announcers(here called announcers as against newsmen) are chosenby Respondent for their voice qualities, reading ability,delivery,knowledge of music, and their generalknowledge of production. At KPOL the newsmen are notemployed interchangeably with the announcers.KPOL's regular broadcasting day was broken into 15-minute segments, all but 3 or 4 minutes of each was unin-terrupted music. In each such 15-minute block there wasa break, called a cluster, during which the announcer gavethe time and title of the show and three commercials werepresented. During the same cluster the music just playedwas identified, as was the station, and special material,called productionaids,prepared by Robertson Scott,Respondent's program director, was read by the an-nouncers.The production aids, described by one witness as beinglike poetry and by Scott as KPOL's "romancing" of LosAngeles, were written to be tied into each particular showand served as an introduction to continue the musical por-tion. In developing the station format, Scott stressed theprogram content rather than the personality of the an-nouncer.During the day Respondent's advertising rate structurevaries according to the time. In descending order of costthe various segments of the day for advertising purposesare: tragic time, daytime, nighttime, and late nighttime.There is no traffictime designationon Saturday or Sun-day.Respondent's daily broadcasting schedule, the programname, and program emphasis were as follows:6 to 9 a.m., "Morning Magic," featuring bright, cheer-ful music with more announcements than other programsduring the day.2.The priordealings ofKPOL and AFTRAPrior to 1961 the independent stations in Los Angeleshad bargained as an informal group with the Union. Afteragreement had been reached on general proposals the in-dividual stations would take up issues unique to themwhich would be negotiated separately. However, thenegotiations in 1961 for the agreement which expired inApril 1964 were between Frederick Custer, vice pres-ident and general manager of Respondent, and ClaudeMcCue, executive secretary of the Union, with no otheremployers or unions present.On April 30, 1964, the last collective-bargaining agree-ment between the parties expired. Prior thereto, inMarch, a decertification petition had been filed and onMarch 6, 1964, the Union filed a refusal-to-bargaincharge against Respondent. In June 1964, McCue andCuster met, at which time McCue presented writtenproposals on behalf of the Union. Though Custer said hehad not yet prepared his counterproposals, one would bethe elimination of the union-security clause. A few dayslater at a formal bargainingsessionCuster gave his reac-tion to the Union's proposals, there was a full presenta-tionofKPOL's proposals which were then fullydiscussed, and Respondent sought union agreement tomodification of a contract clause limiting the employmentof announcers to duties ordinarily performed. Custer ex-plained KPOL's wish to use the announcers on televisionand sought agreement to a wide definition of announcers'duties.Further,Respondent wished a change in theprovision requiring additional compensation to an an-nouncer when his voice was used outside of his regularshift.McCue expressed the fear that permitting maximumutilization of announcers could include their sweepingfloors. However, McCue did agree to allow newsmen'svoices to be used off shift without an extra payment, Ad-ditionally,awage proposal was made. Thereafter,negotiationsbroke off until February 8, 1965.In the interim a hearing was held on the complaint al-leging that Respondent had "bargained directly and in-dividually with the employees . . . concerning rates ofpay, wages, hours of employment, and other terms andconditions of employment." The Trial Examiner's Deci-sion issued on November 3, 1964, recommending dismis- 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDsal of the complaint.4 The Trial Examiner found thatdespite repeated efforts by the staff announcers Respond-ent "remained steadfast and ... refused direct bargain-ing with the employeesas long asthe employees wererepresented by the Union."53.KPOL determinesto automateIn the fall of 1964, Respondent decided to automate theoperation of the radio station. The equipment ordered, iffully utilized, permitted hours of broadcasting without thepresence of announcers.All material,music, commer-cials, production aids, and station identification could beprerecorded and, by the use of electronic signals, playedin a predetermined cycle through the broadcast day.Under the existing operation procedure the presence ofa "live" announcer was required at all times to readmaterial, and to select, identify, and play the recordedmaterial.Respondent determined that the operation ofthe fully automated station would require the employ-ment of only three announcers instead of the seven thenon its payroll. In fact only five and a fractionannouncerswere needed to staff the unautomated operation. In addi-tion it was determined that the required number ofnewsmen would remain unchanged at five. Thus, KPOLdetermined that the minimum employment in the unitrepresented by AFTRA could shrink to eight, three an-nouncers and five newsmen.Accordingly, during the hiatus in negotiations Respond-ent ordered the equipment necessary to automate itsoperation. Respondent first advised the Union of the planto automate in February 1966.B.The Events ofJanuary 19651.Scott reassures announcersCroffordand FarrellBy early January announcers were beginning to ex-press interest and concern in Respondent's automationplans.Announcer George Crofford accosted Scott as thelatter was leaving the station one day early in January andasked about the workings of the automation equipment.Scott said the machinery would make work easier foreverybody and that Crofford would like working with it.When Crofford asked if any announcers would be ter-minated because of the automation, Scott replied that noone would be let go as there would be work enough for all.Scott then suggested that he and Crofford have lunchtogether at a later date to discuss further the effects of theautomation on Crofford.Sometime before January 29 (Crofford was able toestablish this timing as he recalled it was before distribu-tion of Scott's memorandum of that date,infra,Scott andCrofford lunched together, at which time they discussed4 I hereby take official notice of the Board'sDecision and Order ofMarch24, 1965, 151 NLRB 1101,adopting the findings, conclusions, andrecommendations of the Trial Examiner.5151 NLRB 1101, 1106.8KPOL broadcasts 24 hours a day, 7 days a week, except for a 6-hourshutdown Sunday morning for equipmen[ maintenance.Total airtime is162 hours per week. As each announcer puts in only 30 of his 40 workinghours on the air, five announcers cover 150 hours, requiring the servicesof a part-time announcer for the 12 remaining hours of airtime.'Farrell,as well as Crofford,was able to place the conversation in rela-tion to his receipt of Scott's January 29 memorandum.in detail the workings of the automatic equipment. Scottexplained that with the equipment Crofford could recordhis material during the day for broadcast at night and thusnot have to work at night. Scott again told Crofford therewould be plenty of work for all and that no one would losehis job because of the new equipment. At no time, duringeither of the conversations, did Scott place any conditionson his assurances of uninterrupted employment for all ofthe announcers.Rod Farrell had first been hired by KPOL as a part-time announcers When illness prevented announcerClyde Cadwell from working, Farrell was put on a fullschedule and Brian Bastian was hired on a part-time ba-sis.Farrell testified to a conversation with Scott concern-ing the effects of automation in the first or second weekof January.' This conversation took place at the station.To Farrell it was apparent that fewer announcers wouldbe required. However, Scott said that Respondent wouldretain the full staff."2.Scott's January 29 memorandumOn January 29, Scott caused to be distributed to all em-ployees, including all staff announcers the followingmemorandum:January 29, 1965TO: ALLPERSONNELThis is an announcement which I think all of you willconsider interesting and important. It's the sort of an-nouncement I would prefer to make at a meeting, butit's so difficult to set a time when everyone can at-tend. So read the following, then let's get together atyour convenience individually or collectively forquestions and answers.Fred and I have become convinced that recenttechnological advances in our industry have made itpossible formachinesto dosome things as well asmen can do them. The word for this, of course, is au-tomation.There is much work to be done in our expanding or-ganization.We believe that the additional functionscan be effectively and efficiently performed with avery limited increase in personnel. One thing is cer-tain: no one will be out of a job. There will be morethan enough for everyone to do -in production, inrecording music tapes, in television.We will probably begin with Rhapsody. The choiceof Rhapsody for our first step is made because of thetime it is on the air, a time when there will be plenty8 In crediting Crofford and Farrell as to the fact and subject matter oftheir conversations with Scott, I do not thereby discredit Scott. Scott re-called the luncheon conversation with Crofford, stated that Crofford'stestimony as to what was said was "essentially"correct, but thought it hadoccurred in early February. As to the other conversation with Crofford,it appears logical that it occurred as Crofford stated, for it was a necessarypredicate to the luncheon meeting.In reference to the conversation withFarrell, Scott did not deny the occurrence, but only that he could not re-call any conversation with him on the subject of automation,though he re-membered such talks with announcersGaryBrandt and Bob Harris. RADIO STATION KPOL367of fingers around here to stickin holes inthe dike.Probably the last program to be automated will beMorning Magic. And it may be that Morning Magicwill continue to be done live because traffic an-nouncements,time,weather and the like make forcertain problems.Although nothing is concrete as yet, my generalthinking is that each man will serve as host for oneshow. A coupleof menmay host two shows. The linecould be something like this:Big Show- AlMorning Magic- RodRhapsody- BobCloud 9 - GeorgeCommuters Carousel-GaryMusic ala Carte - AlString Shift-GeorgeHoliday in Hi Fi- Several HostsClyde may want to fill a vacancy in the news depart-mentwhere thereis less needfor physical exertion.I have spokento himabout this and the idea ap-parently appeals to him.The equipment has been ordered and will be installedin a few weeks. Fredismeetingtoday with the en-gineers to explain to them the course we aregoing totake.McCue of AFTRA, who, Custer understood, was notobjecting to the introduction of the automatic equipment,then asked how automation would affect the announcers'unit. Custer replied that the change would not affect theiremployment and all announcers would be retained.While Custer testified that he asked nothing in returnfrom the Union for this assurance of continued employ-ment for all announcers, he repeated his 1964 request touse announcers' voices off shift. Additionally Custerasked for agreement permitting announcers to performcertain duties formerly done by employees in the IBEWunit.McCue conditioned his agreement to the latterrequest on Draghi of IBEW first giving up the work. ThisDraghi would not do.Custer further testified that his assurance to McCue inFebruary went no further than that in Scott's January 29memorandum to the employees, which Custer stated, wasitself unconditional.At a bargainingsession onFebruary 15, Custer againgave the same assurance of continued employment for theannouncers to the AFTRA representative. Again onFebruary 19, Custer, at a negotiation meeting, statedthere would be no reduction in the number of announcersemployed by KPOL, explaining he expected to use theannouncers in a more diversified way, including their em-ployment on the ultrahigh frequency television stationwhich Respondent had purchased.On February 19 Respondent filed a petition for arepresentation election in the staff 'announcers unit, Case3 1-RM-3.I'llbe available to answer any questions any time.Please call or come by when it's convenient.Bob ScottThe same day that the memo was distributed it wasposted byan unknown person on the bulletin board in theannouncers'lounge where it remained for a month orlonger.Scott explained that his purpose in publication of thememo was to maintain high morale among the employees.He imagined that rumors would circulate as a'result ofCuster'smeetingwiththe engineers and their unionrepresentatives and "preferred that the information comefrom me particularly to the announcers and not from out-siders."Atthe time it was Scott's understanding thatRespondent was operating under a union contract withAFTRA,but did not direct thata copyof his memoran-dum be sent to the Union.C.Events Preceding the Strike1.The February negotiationsOn February 9, 1965, in an effort to resume negotia-tions,Respondent, AFTRA, and Mr. Draghi, a repre-sentative of IBEW, met at the offices of the Los AngelesCounty Federation of Labor.Custer testified that Draghi objected to introduction ofthe new automation equipment. Draghi expressed con-cern that employees in the IBEW unit would lose work ifhe were to agree to relinquishing jurisdiction over the newequipment. Custer and Draghi had a long discussion dur-ing which Custer assured the engineers' representativethat none of them would lose their employment becauseof the changed operations. Custer assured Draghi that allengineers would retain their jobs.2.Respondent contracts out the recording of musictapes and commences TV broadcastingIn his January 29 memorandum to the employees,Scott stated:.One thing is certain: no one will be out of a job.There will be more than enough for everyone todo-in production,in recording music tapes,intelevision. [Emphasis supplied.]Around the beginning of March 1965, Respondent wasapproached by Alto Fonic Tape Service,Inc. (hereincalled Alto Fonic), which proposed to prepare for KPOLthe music tapes to be used in the automated operation.Scott testified that Alto Fonic wanted to use KPOL'sreputation in selling its products to stations in other mar-kets and thus was willing to perform the work at terms ad-vantageous to Respondent and at a loss to itself.ApparentlyAlto Fonic began recording tapes forRespondent about the middle of March as Alto Fonicbilled KPOL for one-half month's service for March. Theagreement between Alto Fonic and Respondent, datedApril 2, 1965, required Alto Fonic to provide at its ownpremises a full-time employee to produce programs, orparts of programs, on tape for KPOL. For the services ofthis employee, who was to be available for Respondent'swork 8 hours per day, 5 days per week, KPOL was to payAlto Fonic $400 per month. In addition the agreement setforth the various fees KPOL was to pay for materials.On March 29 Respondent's television station beganbroadcasting. At that time the TV station had 5 commer-cial accounts rather than the 50 to 100 accounts Custertestified had originally been anticipated.3.The happenings of April 2At 5 p.m. on April2, 1965, AFTRAand IBEW struckKPOL. 368DECISIONSOF NATIONALLABOR RELATIONS BOARDThat morning the two unions met with Respondent ina negotiation session. Present in addition to the usual bar-gaining spokesmen were attorneys representing AFTRAand Respondent.Custer testified that he tried to reassure the Union thatcontinued employment of the announcers was not an is-sue. He repeated this assurance even though Respondenthad already entered into its arrangement with Alto Fonicfor production of the music tapes. At no time, Custertestified,did he say to McCue or to any other AFTRArepresentative that his offer to retain the full staff of an-nouncers was based on reaching a contract.Custer further testified that he did not wish job securityto become an issue during the negotiations and it had not.As noted, on April 2, AFTRA declared a strike againstRespondent.Of the 12 staff announcers then employedin the unit,8 honored the picket line. Of these,two werenewsmen, Paul McElroy and Ray Owen.The otherstrikers were announcers, Robert Harris, Brian Bastian,and the four alleged discriminatees,George Crofford, AlMallicoat, Rod Farrell,and Clyde Cadwell.Also on April 2, AFTRA sent the following telegramto the Director of the Board's Region 21:RE CASE NUMBER 131-RM-3I. RECENT BOARD AC-TION ON UNFAIR LABOR PRACTICE COMPLAINTAGAINST COAST RADIO BROADCASTING HAS UN-DERMINED AFTRA MEMBERSHIP.ADDITIONAL EM-PLOYER INFLUENCES HAVE ALSO REDUCED SOMESTAFF ANNOUNCERS TO DISAVOW THEIR DESIRE TOBE REPRESENTED BY AFTRA. CONSEQUENTLY AFTRADISCLAIMS REPRESENTATION OF KPOL STAFF AN-NOUNCERS AT THIS TIME AND REQUESTS DISMISSALOF EMPLOYER'S REPRESENTATION PETITION. ANYAFTRA STRIKE AT THE STATION SHALL NOT BE FORRECOGNITION AND SHALL BE CONFINED TO PUBLICA-TION OF SUB-STANDARD CONDITIONS AT KPOL.ClaudeL. McCueExecutive SecretaryAFTRA -L.A. LocalA copy of thistelegram was received at the office ofRespondent's attorney the followingday, April 3.Friday night,April2, Fred Vanderhurst was hired byRespondent as a full-time permanent employee to replaceBrian Bastian,a part-time employee who had joined thestrike.D. The poststrike eventsAt the time of the April 2 strike the automatic equip-ment had been partially installed and required only finalwiring to be operative. Immediately following the strikeRespondent directed the equipment supplier to completethe installation which required only a few days' work.On Monday,April 5, the parties met for a previouslyscheduled negotiation session. Respondent asked whatthe Union's disclaimer telegram of April 2 meant and theUnion's counsel replied that for the purposes of bargain-ing AFTRA still claimed to represent the announcers but,at the NLRB,theUnion did not make that claim.Respondent's representatives refused to continue to meetunless AFTRA adopted one of the two positions for allpurposes and the meeting ended.Monday morning as well AFTRA sent a telegraphicwithdrawal of its April 2 disclaimer to the Board's Re-gional Director.This was received in the Regional Officeon April 5, but Respondent did not receive notice of thewithdrawal of disclaimer untilApril 7.Thatday, or on the previousFriday, April 2, Custerwas informed by an agent of the Board'sRegional Officethat a conference on KPOL's petition for election wouldbe held on April 7.During the afternoon of Monday,April 5,Respondentsent to newsman Paul McElroy and to announcers Cad-well,Crofford,Farrell,andMallicoat the followingdischarge telegram:ACQUISITIONOF AUTOMATICEQUIPMENT HASOPENED THE WAY FOR KPOL TO OPERATE WITHREDUCED PERSONNEL REQUIREMENTS ALTHOUGHPREVIOUSLY PREPARED TO OFFER JOB SECURITY TOTHE COMPLETE STAFF OF 12 MEN OUR POSITION ISNOW THAT THE TOTAL COMPLEMENT OF AIR WORK-ERSWILL NUMBER7.THIS IS TO ADVISE YOUDIRECTLY IN AS MUCH AS AFTRA HAD NOTIFIED THENLRB THAT IT DISCLAIMS REPRESENTATION OF THISSTATION'S ANNOUNCERSTHATYOUR SERVICES ARENO LONGER REQUIRED FOR EFFICIENT OPERATIONAND YOUR EMPLOYMENT IS HEREBY TERMINATED.Frederick D. CusterThe following day Respondent offered employment toMcElroy bytelegram reading:KPOL WOULD LIKE YOU TO RESUME YOUR DUTIESAS A NEWSMAN ON THE BASIS OF THE COMPANIES[SIC]LASTOFFER TO AFTRA WHICH INCLUDED$210.00 PER WEEK PLUS OTHER BENEFITS PLEASEREPLY BY NOON APRIL8,1965.McElroy refused the offer.David Woods was hiredby KPOL asa full-time per-manent employee on April 7 after an audition the preced-ing day. (See sectionIV, The ChallengedBallots.)The April? conference on Respondent's petition forelection lead to a stipulation for certification upon con-sent election providing for an election to beheld April 15,1965.The election on April 15 resulted in three votes forcontinued AFTRA representation,three opposed, andeight ballots were challenged.McElroy voted withoutchallenge.Newsman Ray Owen abandoned the strike on April 17and returned to Respondent's employ. Though all of theengineers joined in IBEW's strike, none has been ter-minated.In the weeks following the strike and installation of thenew equipment the machines did not work to Respond-ent's satisfaction.Itwas decided to hire an additionalannouncer and on May 12, Scott sent a wire to Croffordadvising there was"a job opening atKPOLfor positionof staff announcer if you are interested in accepting thisposition please contact me tomorrow morning."Crofforddid not accept the proffered position.Thereafter KPOLhiredLarryReed who remained until some time in 1966.Some weeks after Reed left Respondent's employ, Harrisgave up the strike and returnedto KPOL.E.Conclusions and FindingsGeneral Counsel urges the simple theory that the fourannouncers were discharged because they participated inthe strike.As seen by General Counsel, it is crucial that RADIO STATION KPOLI find Respondent unconditionally promised to continuethe employment of all its announcers. For, it is argued, atthemoment of discharge, other than the onset of thestrike, surrounding conditionswere unchanged fromthose when Respondent enunciated its assurances of jobsecurity.Ergo,argues General Counsel, it was solelytheir participation in the strike which precipitated ter-minationof the four employees. Important also toGeneral Counsel is a finding that the assurances of con-tinued employment were not made as contract proposalsin the context of collective bargaining.Respondent rejects any suggestion that job securitywas not part of the contract negotiations as resting "on amyopic view of the bargaining process." Respondentstates it was willing to forego the obvious economic ad-vantages of automation and not cut its employment rollsbut only asa quid pro quofor an acceptable collective-bargaining agreement. But, the offer of job security wasnot unconditional. Like all other contract proposals, itwas conditioned upon finalagreementon all terms of anew contract. Thus, Respondent urges, when the strikeoccurred and bargaining broke down, it was free of itsoffer of continued employment. Free therefore to reap theeconomic advantages of the new equipment, Respondentpared its "featherbedded payroll," but in so doing wasmotivated only by the economics obtained.Thus, in substance, Respondent and General Counselare in essentialagreementas to the threshold issue.Preliminary to any finding of violation is a conclusion asto the nature of Respondent's assurances of job securityfor the announcers. Were the assurances submitted as acontract proposal conditioned on the parties' reachingagreement on a total contract as urged by Respondent; or,as argued by General Counsel and the Union, was thepromise put forwardin aneffort to remove the issue as asubject for bargaining on the terms of a new contract?Though not without considerable doubt, I cannot ac-cept General Counsel's hypothesis of an unconditionaloffer by Respondent to continue the employment of allannouncers regardless of all other factors in the relation-ship among KPOL, the Union, and the announcers. Thisis not to bar such a finding in other circumstances. Thus,I can conceive of a party to collective bargaining makingan unconditional offer on a mandatory subject of bargain-ing, seeking nothing in return other than removal of apotential area of disagreement from the bargaining table.However, the facts of this case do not lead to such a find-ing.As early as June 1964, Respondent sought modifica-tion of the contract restrictions on utilization of the an-nouncers' services and their voices off shift. In the con-text of the 1965 negotiations, Respondent during thesame bargainingsessionsatwhich it put forward as-surances of continued employment for all announcersagainasked for the right to use announcers' voices offshift and to employ announcers at duties formerly per-formed in the IBEW unit. McCue's agreement to usevoices off shift was limited, restricting his consent to thenewsmen but not to the announcers. As to AFTRA peo-ple performing work from the IBEW unit, McCue condi-tioned his agreement upon prior release of the work byIBEW. Such release obviously was not forthcoming.9The timing and termsof the Alto Fomc-KPOLcontract precludes anyargument that this contracting cut was within the court's rationale excul-pating such an agreement if made in contemplation of a strike.HawaiiMeat Co. v. N.L.R.B,321 F.2d 397 (C.A. 9).369Thus, I conclude that the assurances of continued em-ployment put forward in negotiating sessions starting onFebruary 8, 1965, were in the context of the give andtake of collective bargaining. Accordingly, and in view ofthe parties' failure to reach a collective bargain, I cannotconclude that, but for the strike, Respondent would havemaintained unbroken the employment of all announcers.In so resolving the narrow issue presented to me by thecomplaint, I am not unmindful that Respondent's conductin the months before the strike raises serious doubts con-cerning its devotion to collective bargaining. Scott's con-versations with Crofford and Farrell and his January 29memorandum to the employees were offered as evidenceof an unconditional promise to the employees of con-tinued employment. They were that and more. I see thisconduct as evidence of direct bargaining with the em-ployees in the face of Respondent's demonstrated aware-ness of its obligation to deal only with the employees' ex-clusive bargaining representative. But this indication ofbad-faith bargaining does not broaden the narrow issueconcerning unlawful discharge presented to me byGeneral Counsel.Additionally, Respondent's contract with Alto Fonicfor production of music -tapes casts doubt on Respond-ent's adherence to the statutory scheme. Thus, withoutnotice to the Union, KPOL unilaterally entered into anagreement removing work from the bargaining unit andhaving a substantial impact on unit employment.9 SeeWestinghouse Electric Corporation (Mansfield Plant),150 NLRB 1574, 1576. However, repetition of its as-surances of continued employment for all announcers attimes subsequent to the Alto Fonic contract, lends cre-dence to KPOL's assertion that it offered job security, atpotential cost to itself, as bait for AFTRA agreement tocontractual provisions favorable to Respondent.In their briefs General Counsel and the Union for thefirst time raise the proposition that the four announcerswere discharged to affect their eligibility to vote in theforthcoming representation election. With the arithmeticof the situation in mind a fair inference of such motivationmay be drawn. But, the complaint does not allow for sucha finding; General Counsel on the record limited the is-sues to discharge occasioned by the employees' participa-tion in the strike; and, Respondent was not called upon topresent any defenses to such a charge. Moreover, thoughthe instant 8(a)(3) charge was filed on April 7, the Uniondid not file objections to the April 15 election. Thus inApril 1965, the Charging Party apparently did not viewthe terminations as interfering with the election. Ac-cordingly, since Respondent was entitled to try its caseby reference to the issues framed by the pleadings and inreliance upon General Counsel's delineation of those is-sues at the hearing, I will find no violation of the Actbased on this unlitigated theory of unlawful discharge.Northeastern Indiana Building and Construction TradesCouncil, et al. v. N.L.R.B.,352 F.2d 696 (C.A.D.C.).10Upon the record as a whole, I do not find that the al-legations of the complaint charging Respondent withviolation of Section 8(a)(3) and (1) of the Act are sup-ported by substantial evidence. Accordingly, I shallrecommend that the complaint be dismissed.'In view of this ruling I do not deem it necessary to pass upon Respond-ent's motion to strike those portions of the cited briefs raising this theoryo• violation. 370DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE CHALLENGED BALLOTSAs previously noted, by order dated May 2, 1966, theBoard consolidated for hearing with the unfair labor prac-tice complaint challenges to certain ballots cast in therepresentation election held on April 15, 1965, in Case31-RM-3. KPOL challenged the ballots of the four an-nouncers whose discharges generated Case 31-CA-61.Respondent argued that the four were ineligible to votebecause their jobs had been eliminated for economicreasons. The Union contended the four were unit em-ployees on strike at the time of the election and thereforeeligible voters.As to David Woods, an issue has beenraised as to whether he was a replacement for a dis-criminatorily discharged employee and therefore ineligi-ble to vote. For the reasons stated below, I recommendthat the Board overrule the challenges to the five ballotsin question.A.David WoodsI have found above (section III, THE ALLEGED UNFAIRLABOR PRACTICES) that KPOL did not unlawfullydischarge the four named announcers. It must necessarilyfollow that Woods' ballot was not tainted on the groundsthat he replaced a discriminatorily discharged striker. As-sumingarguendothatWoods had replaced one or moreof the four named announcers he would be eligible to votein the election as a permanent replacement for aneconomic striker. See e.g.,Booth Broadcasting Com-pany,134 NLRB 817. On this basis alone I would recom-mend that the Board overrule the challenge to his ballot.In any event, I further find that Woods was hired as areplacement for Bob Harris, an announcer recognized byall parties to have been an economic striker at all timesmaterial herein. The production aids written by Scott (thepseudo-poetry whereby KPOL romances Los Angeles)varies to conform to the type of music customarily playedon the station's programs. 11 For example, as described byScott, the Morning Magic program featured bright, cheer-ful music. To read the production aids for this show Scottselected an announcer with a bright and cheerful presen-tation as opposed to one with the soothing, soft deliverywhich one would expect at bedtime. The Rhapsody show,which Harris handled on Monday through Friday beforethe strike, featured semiclassical music emphasizing "thefull, rich sound of an orchestra." Scott testified that theproduction aids he wrote for Rhapsody were "schmalt-zy." The announcer on Rhapsody, Scott felt, needed a bigvoice and dynamic delivery with the ability to read withgreat enthusiasm and movement.Shortly after the strike began Scott visited Harris at hishome in a vain attempt to induce Harris to abandon thestrike and resume his duties at KPOL. After this failed,Scott began auditioning applicants for employment as an-nouncers, using for the test Rhapsody and CommuterCarousel production aids which had been used by Harris.When Woods was hired following such an audition, hewas placed on two programs which Harris had handledbefore the walkout. While it is true that Woods was ableto handle as well the Saturday Carousel and Rhapsodyprograms done before the strike by one or more of the11See section III, A, 1, above, Respondent's operations.12Woods was able to announce the Saturday Carousel and Rhapsodyprograms as they were recorded and Respondent had unilaterallydischargees, this Saturday recorded work was peripheraltoWoods' main assignment, which I conclude wasreplacement of Harris on the two programs named.12Indeed, when Harris did abandon the strike Woods con-tinued with the Rhapsody and Carousel programs andHarris was given other duties. Thus, without regard to thestatus of the alleged discriminatees, based on my findingthatWoods was a permanent replacement for Harris, Irecommend that the challenge to his ballot be overruled.B.George Crofford, Rod Farrell, Clyde Cadwell, andAlMallicoatThough I have found that the discharges of the fournamed announcers did not violate Section 8(a)(3) and (1)of the Act, I further conclude, based on the record madebefore me, that my examination of the challenges to theirvotes cannot stop at that point.The Employer contends that the four announcers wereineligible voters because their jobs had been eliminated.The record as a whole does not support that position.Briefly stated, for full, nonautomated operation, KPOLrequired the services of five full-time announcers and onepart-time announcer. Harris, Brandt, Crofford, Mallicoat,and Cadwell were the five full-time announcers. Farrellwas the regular parttimer. Due to Cadwell's illness andhis excused absence from work, Farrell worked full timeand Bastian worked the 12 hours needed to round out thebroadcast schedule. Thus, it is against a complement offive and two-fifths announcers that we must measure thenumber of jobs eliminated by automation of KPOL.Following the strike the Employer had the full-time ser-vices of the Alto Fonic employee assigned by that con-tractor to work exclusively on music tapes for KPOL.That this is announcers' work is shown by Scott's Janua-ry 29 memo listing the work as such and by KPOL's ex-planation that work for announcers had been cut by thecontracting out to Alto Fonic. Additionally, KPOL hadthe full-time services of Brandt, who did not strike; Van-derhurst,who was hired as a full-time announcer toreplace Bastian, a part-time announcer; and Woods, whoI have found to have replaced Harris; and, by May 12,'KPOL found it necessary to hire an additional an-nouncer, first offering the job to Crofford and when herefused to give up the strike hiring Larry Reed. In timeReed left and was replaced by the returning Bob Harris.Thus, KPOL had five full-time employees doing announc-ers' unit work; Brandt, Woods, Vanderhurst, Reed, andthe Alto Fonic man. As well, on a regular basis, Woodswas carrying the load of the former part-time announcer.In addition to replacing Harris on the Monday throughFriday Rhapsody and Commuter Carousel programs,Woods replaced Crofford and Farrell on the Saturdayversions of these shows. If further evidence is needed toestablish that the jobs of the dischargees were notabolished, Scott testified to the use of his "wee smallvoice on the wee small hours," midnight to 6 a.m.In effect, there were more, not fewer, jobs available inthe announcers' unit after automation.Automation of KPOL's operations took place onlyafter the strike commenced; the announcers weredischarged subsequent to the strike; automation has notabrogated the contractual limitation on use of announcers' voices off shift.Cf.Bethlehem Steel Company (Shipbuilding Division),136 NLRB 1500,1501-02. RADIO STATION KPOL371resulted in elimination of their jobs; and, with Scottplanningto replace himself as an announcer, there ischance of their reemployment. Cf.Booth BroadcastingCompany,134 NLRB 817, 823.I conclude that on April 5, 1965, KPOL assumed thatit had permanently replaced the four announcers, not withother announcers subject to human foibles but with thetheoretically perfect replacement, a machine.' 3 And whenthe machine, despite Scott's and Custer's high expecta-tions noted in the January 29 memo, could not do "thingsas well as men can do them," the permanent replacementbecame transient. Accordingly, the four announcers arein the same posture as any permanently replacedeconomic striker(Union Bus Terminal of Dallas, Inc.,98NLRB 458), including the right to vote in the instant elec-tion.Accordingly, I recommend that the challenges to theballots of the four named striking announcers be over-ruled.CONCLUSIONS OF LAW1.Coast Radio Broadcasting Corporation., d/b/a RadioStation KPOL is engaged in, and during all times materialhas been engaged in, commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is, and at all times material has been, alabor organization within the meaning of Section 2(5) ofthe Act.3.Respondent has not engaged in unfair labor prac-tices within the meaning of Section 8(a)(3) and (1) of theAct.4.The complaint should be dismissed in its entirety.RECOMMENDED ORDEROn the basis of the foregoing findings of fact, and uponIt is recommended that the Board enter an orderthe entire record in the case, I make the following:dismissing the complaint in its entirety." A machine is not covered by wage and hour laws; does not insist oncoffee breaks; has no funerals to attend on Opening Day; does not seekearly retirement; and is impervious to the blandishment of union agents.